 
Exhibit 10.46
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this “Agreement”) dated as of August 9, 2002, is
entered into by and between OSE USA, Inc., a Delaware corporation (the
“Corporation”), and Orient Semiconductor Electronics, Limited (Taiwan)(“OSEL”).
 
RECITALS
 
WHEREAS OSEL is the registered holder and beneficial owner of 44,970,355 shares
of the common stock of the Corporation, representing 55 percent of the
outstanding shares of common stock of the Corporation; and
 
WHEREAS such shares of common stock include 26,344,391 shares of common stock
(the “Dividend Shares”) purported to have been issued by the Corporation, at the
election of OSEL on various dates commencing with July 20, 1999, as dividends on
shares of Series A and Series B Convertible Preferred Stock (the “Preferred
Shares”) sold and issued by the Corporation to OSEL in previous transactions;
and
 
WHEREAS, questions have arisen with respect to the validity of the issuances of
the Dividend Shares; and
 
WHEREAS, in order to resolve such questions regarding the validity of the
issuances of the Dividend Shares, the Corporation and OSEL desire to rescind the
payment of the Dividend Shares, with the result that (1) in exchange for the
Corporation’s agreement to record the value of each and every distribution of
shares of its common stock included in the Dividend Shares as an accrued and
unpaid dividend in accordance with the terms of the Certificates of Designation
(as defined below), OSEL shall surrender to the Corporation for cancellation the
certificates representing the Dividend Shares; and (2) the Corporation and OSEL
shall mutually release each other from certain claims as provided in this
Agreement.
 
NOW THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Corporation and OSEL agree as follows:
 
AGREEMENT
 
1.    Recording of Accrued and Unpaid Dividends; Surrender of Common Stock
Certificates.    At the Effective Time, as defined below, (i) OSEL shall deliver
and surrender to the Corporation for cancellation the stock certificates
evidencing the Dividend Shares purportedly previously issued to OSEL as set
forth on Schedule A of this Agreement (collectively, the “Surrendered
Certificates”), and (ii) the Corporation shall permanently record (until the
obligation shall be discharged in accordance with the terms of the Certificates
of Designation, as defined below) upon its books and records the obligation to
pay to OSEL the accrued and unpaid dividends upon the Preferred Shares,
including interest, calculated in accordance with the Certificates of
Designation of Series A and Series B Convertible Preferred Stock of the
Corporation set forth in the Corporation’s certificate of incorporation and
filed April 29, 1999



1



--------------------------------------------------------------------------------

and December 21, 2000 (the “Certificates of Designation”) which were payable to
OSEL at various times commencing July 1, 1999, as set forth on Schedule B of
this Agreement. The Corporation covenants to and shall continue to record on its
books and records until paid all accrued and unpaid dividends (including
interest as it shall accrue) payable on the Preferred Shares in accordance with
the Certificates of Designation.
 
2.    Release of Claims.    As of the Effective Time, the Corporation and OSEL,
their successors and assigns, and all persons or entities acting by, through,
under or in concert with them, do hereby release and forever discharge (i) the
Corporation and OSEL, (ii) all past and present officers, directors, employees,
counsel, agents, representatives and controlling persons, if any, of the
Corporation and OSEL, (iii) all past and present affiliates and subsidiaries of
the Corporation and OSEL, and (iv) all of the Corporation’s and OSEL’s past or
present subsidiaries’ and affiliates’ officers, directors, employees, counsel,
agents, representatives, controlling persons, if any, of and from any and all
manner of (and hereby waive any) claims, actions or proceedings of any nature
which have been, could have been, or could be brought in any local, state or
federal court, administrative agency or other tribunal, including but not
limited to, those arising under common law, federal law, or state statutory law,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, losses, costs or expenses, of any nature
whatsoever, known or unknown, fixed or contingent, including all claims for
incidental, consequential, punitive or exemplary damages or equitable relief
arising out of any of the foregoing, which the Corporation or OSEL now have or
may hereafter have against any of the foregoing released parties, arising out of
or related to the prior issuances of, or any alleged prior issuances of, the
Dividend Shares.
 
3.    Surrender; Effective Time.    The Surrendered Certificates shall be
surrendered to the Secretary of the Corporation at the Corporation’s executive
offices, 2221 Old Oakland Road, San Jose, California 95131, on or before August
30, 2002; the date and time of receipt of all of the Surrendered Certificates by
the Secretary of the Corporation shall be the Effective Time for purposes of the
Agreement.
 
4.    Governing Law.    This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.
 
5.    Assignment; Binding Effect; Benefits.    This Agreement is not assignable
without the written consent of the Corporation and OSEL. Subject to the
foregoing, the provisions of this Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, legal representatives,
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the parties or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
 
6.    Amendment.    This Agreement may be amended only by a written instrument
signed by each of the parties hereto which specifically states that it is
amending this Agreement.



2



--------------------------------------------------------------------------------

 
7.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above by those duly authorized officers whose names are set forth
below.
 
 
OSE USA, Inc.
 
By:
 
    

--------------------------------------------------------------------------------

   
Edmond Tseng, President and Chief Executive Officer

 
 
ORIENT SEMICONDUCTOR ELECTRONICS LIMITED
 
By:
 
    

--------------------------------------------------------------------------------

   
Edward S. Duh, Director and President



3